W. M. Smith, J.
It is not disputed by the respondent that the Wood house, the front Jay cox house, the Monroe house and the Phillips house are within two hundred feet of his place of business. He admits that the Wood house, the Jaycox house and the Monroe house were used exclusively as dwellings. If the Phillips house was used exclusively as a dwelling the respondent did not obtain the requisite number of consents. I have carefully read the evidence and I concur with the referee that the only conclusion permissible therefrom is that the Phillips house has been used exclusively for a dwelling since 1894. It follows that the certificate of respondent must be revoked with costs.